Citation Nr: 0010075	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a increased evaluation for the residuals 
of a shell fragment wound to the left elbow, currently rated 
as 30 percent disabling.

2.  Entitlement to a increased evaluation for the residuals 
of a shell fragment wound to the right elbow, currently rated 
as 30 percent disabling.

3.  Entitlement to a increased evaluation for the residuals 
of a shell fragment wound to the left hip, Muscle Group XIV, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. L. 


INTRODUCTION

The veteran served on active duty from November 1965 until 
April 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was previously before the Board in September 1997, 
when it was remanded for records and consideration of the new 
criteria for rating muscle injuries.  The requested 
development has been completed.  

A September 1999 letter from the veteran did not mention a 
back disability; however, the medical reports from Terry B. 
Bachow, M.D., provided information on the lumbar spine as 
well as the joints affected by the service-connected wounds.  
This information about the veteran's back appears to have 
been submitted simply because it is part of the records from 
Dr. Bachow.  If the veteran is making a claim relative to his 
lumbar spine, he should specifically notify the RO.  


REMAND

A regulation authorizes the Board to consider evidence which 
was not considered by the RO, if the veteran specifically 
waives his right to have the RO review such evidence.  
Otherwise, the case must be returned to the RO for 
consideration of the new evidence.  38 C.F.R. § 20.1304 
(1999).  In September 1999, the veteran mailed evidence, 
including recent medical records, directly to the Board 
without a waiver of RO consideration.  Consequently, the 
regulation requires that the case be returned to the RO so it 
can consider the new evidence.  

The case is REMANDED to the RO for the following:

The RO should consider the veteran's 
claims in light of the additional 
evidence mailed in September 1999.  
Thereafter, after compliance with any 
applicable appellate procedures, the case 
should be returned to the Board for 
completion of appellate review.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




